Case 2:19-cv-00466-RGD-LRL Document 80 Filed 10/23/20 Page 1 of 4 PageID# 1008




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

  APPOTRONICS CORPORATION LTD.,

                          Plaintiff,                   Civil Action No. 2:19-cv-00466-RGD-LRL

          v.

  DELTA ELECTRONICS, INC.,

                          Defendant.


        MEMORANDUM IN SUPPORT OF DELTA ELECTRONICS, INC.’S
    MOTION TO FILE UNDER SEAL EXHIBIT 3 TO THE DECLARATION OF
 CHRISTOPHER KAO IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL THE
 DEPOSITION OF YI LI AND THOSE PORTIONS OF MEMORANDUM IN SUPPORT
   OF DEFENDANT’S MOTION TO COMPEL THE DEPOSITION OF YI LI THAT
     QUOTE FROM EXHIBIT 3 TO DECLARATION OF CHRISTOPHER KAO


        Defendant and counterclaim plaintiff Delta Electronics, Inc. (“Delta”) respectfully

 requests that Exhibit 3 to the Declaration of Christopher Kao in Support of Delta’s Motion to

 Compel the Deposition of Yi Li and those portions of Delta’s Memorandum in support of its

 Motion to Compel that quote directly from Exhibit 3 be filed under seal pursuant to Local Civil

 Rule 5. In support of its Motion, Delta states as follows:

        1.      Delta has moved the Court to file under seal Exhibit 3 to the Declaration of

 Christopher Kao in Support of Delta’s Motion to Compel the Deposition of Yi Li (Delta’s

 “Motion to Compel”) along with those portions of its Memorandum in support of its Motion to

 Compel that quote directly from Exhibit 3.

        2.      Under Fourth Circuit precedent, there are three requirements for sealing court

 filings: (1) public notice of the request to seal with an opportunity to object; (2) consideration of

 less drastic alternatives; and (3) a statement of specific findings supporting a decision to seal and

 rejecting alternatives to sealing. Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).




                                                   1
Case 2:19-cv-00466-RGD-LRL Document 80 Filed 10/23/20 Page 2 of 4 PageID# 1009




        3.      Exhibit 3 is a set of interrogatory responses served by Plaintiff Appotronics on

 March 9, 2020, entitled “Plaintiff Appotronics Corporation Ltd.’s Objections And Responses To

 Defendant Delta Electronics, Inc’s First Set Of Interrogatories (Nos. 1-10).”

        4.      Due to the confidential, proprietary, commercially sensitive, and/or private nature

 of some of the information contained in plaintiff’s interrogatory responses designated as Exhibit

 3, plaintiff designated its set of interrogatory responses as “Confidential” in accordance with the

 terms of the Stipulated Protective Order entered by this Court on February 11, 2020 (Dkt. 43).

        5.      Neither party has challenged the “Confidential” designation the other has placed

 on its set of interrogatory answers.

        6.      Pursuant to the Court’s Stipulated Protective Order (Dkt. 43), Delta may not file

 in the public record in this action any information designated as “Confidential” unless it is filed

 “under seal pursuant to a court order authorizing the sealing of the specific [information] at

 issue.” (Stip. Protective Order (Dkt. 43) ¶13.4.)

        7.      Delta’s Motion to Compel concerns information that Appotronics provided in its

 interrogatory response reflected in Exhibit 3 and, in particular, how Appotronics has described

 Yi Li’s relevancy to the claims and defenses at issue in this case. For at least that reason, Delta

 must quote from Exhibit 3 in its Memorandum in support of its Motion to Compel.

        8.      While interrogatory responses normally are not filed with the Court, they must be

 filed as part of motions to compel that relate to such answers. For these reasons, because the

 interrogatory responses already are designated as “Confidential” under the Stipulated Protective

 Order, there are no less drastic measures available to Delta to place before this Court the

 plaintiff’s interrogatory responses and to argue the contents of those answers in its Motion to

 Compel than to file a motion to place those responses and those portions of the responses quoted

 in the Motion to Compel under seal.




                                                     2
Case 2:19-cv-00466-RGD-LRL Document 80 Filed 10/23/20 Page 3 of 4 PageID# 1010




        9.      With this Memorandum in Support of Delta’s Motion to Seal, Delta also has filed

 a Notice of Motion to Seal, a Motion to Seal, and a Proposed Order to seal the materials pursuant

 to Local Civil Rule 5.

        Accordingly, Delta respectfully requests that this Court enter an order sealing (1) Exhibit

 3 to the Declaration of Christopher Kao in Support of Delta’s Motion to Compel the Deposition

 of Yi Li and (2) the unredacted copy of Delta’s Memorandum in support of its Motion to Compel

 that contains quotations from Exhibit 3.

  Dated: October 23, 2020                            Respectfully submitted,


                                                     By:    /s/ Frank A. Edgar, Jr.
                                                     Frank A. Edgar, Jr., Esq. (VA Bar No. 36833)
                                                     GOLDSTEIN, EDGAR & REAGAN
                                                     741 J Clyde Morris Boulevard
                                                     Newport News, VA 23601
                                                     Telephone: (757) 873-8773
                                                     Facsimile: (757) 873-8713
                                                     Email: faedgarjr@ibglaw.com

                                                     Benjamin L. Kiersz (VA Bar No. 47043)
                                                     PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                     1650 Tysons Boulevard, Suite 1400
                                                     McLean, VA 22102
                                                     Telephone: 703.770.7900
                                                     Email: Benjamin.kiersz@pillsburylaw.com

                                                     Christopher Kao (pro hac vice)
                                                       christopher.kao@pillsburylaw.com
                                                     David J. Tsai (pro hac vice)
                                                       david.tsai@pillsburylaw.com
                                                     Brock S. Weber (pro hac vice)
                                                       brock.weber@pillsburylaw.com
                                                     PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                     4 Embarcadero Center, 22nd Floor
                                                     San Francisco, CA 94111
                                                     Telephone: 415.983.1000

                                                     Counsel for Defendant
                                                     Delta Electronics, Inc.




                                                 3
Case 2:19-cv-00466-RGD-LRL Document 80 Filed 10/23/20 Page 4 of 4 PageID# 1011




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on October 23, 2020, the foregoing document was

 electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

 EASTERN DISTRICT OF VIRGINIA, using Court’s Electronic Case Filing (ECF) system. The

 ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have

 consented to accept this notice as service of this document by electronic means. Any party not

 receiving the Court’s electronic notification will be sent a copy of the foregoing document.



                                                             /s/ Frank A. Edgar, Jr.
                                                      Frank A. Edgar, Jr., Esq.

                                                      Counsel for Defendant and Counterclaim
                                                      Plaintiff Delta Electronics, Inc.




                                                 4                                      4835-8789-6271
